REQUESTED BY: Dear Senator:
This letter is in response to your question of March 23, 1978, concerning whether or not a legislative resolution must proceed forward as would a legislative bill.
Rule 4, section 2 of the Rules of the Nebraska Unicameral (1978), specifies when a resolution is to be considered as a bill. It provides:
   "Resolutions which propose amendments to the state Constitution, propose the ratification of amendments to the federal Constitution, or memorialize Congress for the purpose of proposing amendments to the United States Constitution, or the rejection, change, alteration, amendment or modification of rules under the provisions of section 84-904, Reissue Revised Statutes of Nebraska, 1943, shall be considered and adopted in the same manner as bills."
Unless the rules the suspended by a 3/5 majority vote of the elected members, section 2 of Rule 4 is controlling
Your question was apparently asked with regard to Legislative Resolution 152 which calls for the Legislature to petition the Congress of the United States pursuant to ArticleV of the United States Constitution to call a convention for the sole purpose of proposing an amendment to the Constitution of the United States. The proposed amendment is set out therein.
Since this type of resolution is specifically addressed by section 2, Rule 4, it should therefore be considered and adopted in the same manner as a bill, however, please bear in mind that pursuant to Article III, section 10 of the Nebraska Constitution, the Legislature determines the rules of its proceedings and therefore may alter them as the majority deems appropriate.